Citation Nr: 1229437	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  09-25 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for residuals of a cerebrovascular accident (CVA).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to January 1972 and from April 1974 to November 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

On August 4, 2010, the Veteran appeared and testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing is of record.

The instant matter was previously before the Board in March 2011, at which time it was remanded for the Veteran to be provided with a medical examination.  

(The decision below addresses the claim of service connection for hypertension.  The claim of service connection for residuals of a CVA is addressed in the remand that follows the Board's decision.)


FINDING OF FACT

The Veteran does not have a current diagnosis of hypertension.



CONCLUSION OF LAW

The Veteran does not have hypertension that is the result of disease or injury incurred in or aggravated during active military service; hypertension may not be presumed to have been incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 4.104, Diagnostic Code 7107 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  It also requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO received the Veteran's claim of service connection in May 2007.  In July 2007, the RO sent him a letter notifying him of the evidence required to substantiate a service connection claim.  The letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include any records not in the possession of a Federal agency.  The RO further advised the Veteran on the types of evidence he could submit that would support his service connection claim, such as the dates of medical treatment during service, evidence of medical treatment since service, employment physical examination reports, and statements by persons who knew of his disability.  The letter also included the notice elements required by Dingess for how VA determines disability ratings and effective dates.  

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the July 2007 notice letter complies with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his service treatment records (STRs); VA outpatient treatment records, private medical records, a VA examination reports, and statements in support of his claim, to include his August 2010 testimony before the Board.  The Veteran has not identified any outstanding relevant evidence yet to be obtained, and the Board is aware of none.

Further, in accordance with the Board's March 2011 remand instructions, the Veteran was afforded a VA examination in June 2011.  The examiner conducted a thorough review of the claims folder, which included consideration of the Veteran's STRs and relevant information recorded in his private medical records.  Upon review of the evidence, the examiner determined that the Veteran did not have a current diagnosis of hypertension, which opinion is, as will be discussed in further detail below, supported by the evidence of record.  The examiner also opined as to the likelihood that the Veteran's claimed disability was related to service, as directed to so in the Board's 2011 remand decision.  The Board finds that the examination report contains sufficient evidence by which to evaluate the Veteran's claim of service connection and the Board finds that the examiner's opinion is supported by the record.  Thus, the Board has properly assisted the Veteran by affording him an adequate VA examination that complies with the terms of its prior remand.  

II.  Analysis

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, including hypertension, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Alternatively, the second and third elements of service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) current or present manifestations of the same disease.  Id. at 495-97.  Continuity of symptomatology may be established if it is demonstrated that (1) a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id.

The Veteran asserts that he has hypertension that is attributable to his active military service.  Specifically, he contends that elevated blood pressure readings were documented throughout his STRs and that he has, since that time, had problems with high blood pressure.  Thus, the Veteran believes that service connection is warranted.

At the outset, the Board notes that in accordance with VA rating criteria, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, or systolic blood pressure is predominantly 160 or more.  38 C.F.R. § 4.104, Diagnostic Code (DC) 7101 n.1 (2011).  A diagnosis of hypertension "must be confirmed by readings two or more times on at least three different days."  Id.

A review of the Veteran's STRs reveals that while he was not diagnosed as having hypertension in service, a number of treatment entries, to include dental treatment records, documented a diastolic pressure of 90 mm or more.  Post-service treatment records also contain numerous blood pressure readings, some of which document a diastolic pressure of 90 mm or more.  Notably, however, save for a November 2007 primary clinic note, wherein it was reported that the Veteran's hypertension was well controlled with non-pharmacological or other medication therapy, the Veteran's post-service treatment records do not contain references to the Veteran having hypertension.  Rather, the VA treatment records indicate the Veteran as being borderline hypertensive.  Indeed, the November 2007 treatment entry wherein it was suggested that the Veteran had hypertension recorded the Veteran's blood pressure as being to be 122/70 and listed "[h]ypertension - borderline" under the Veteran's past medical history.  Borderline hypertension is defined as "a condition in which the arterial blood pressure is sometimes within the normotensive range and sometimes within the hypertensive range."  Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007).  While borderline hypertension, by definition, suggests that the Veteran would, at times, have blood pressure readings in the hypertensive range, the key question for VA disability purposes is whether the Veteran's diastolic blood pressure has predominantly been 90 mm. or greater or his systolic blood pressure has been predominantly 160 or more.  38 C.F.R. § 4.104, DC 7101 n.1.

In June 2011, the Veteran was afforded a VA examination in connection with his claim of service connection for hypertension.  Upon review of the claims folder, the VA examiner concluded that the Veteran did not have hypertension.  The examiner noted that evidence of blood pressure readings taken two or more times on at least three different days was lacking.  He also reviewed the blood pressure readings of record, but found that they did not conform to the criterion of predominant diastolic readings of 90 mm or more.

The Board finds that the evidence of record supports the VA examiner's opinion that the Veteran does not have a diagnosis of hypertension.  Although in its March 2011 remand the Board suggested that the Veteran had been diagnosed as having hypertension, it is now clear that that diagnosis was a mischaracterization of the Veteran's blood pressure.  Notably, since filing his May 2007 claim of service connection for hypertension, VA and private treatment records show blood pressure readings of 126/80, 162/81, 115/81, and 122/88 on four occasions in May 2007; 100/66 in July 2007; 122/70, 138/79, and 109/72 in November 2007; 108/60 and 110/60 in February 2008; 112/82, 110/60, and 116/80 in August 2008; 110/88 in January 2009; 118/80 in February 2009; 168/96 in May 2009; 138/86 in June 2009; 144/90 and 148/95 in September 2009; 130/84 in November 2009; 150/95 in February 2010; 124/81 in April 2010; 142/89 in July 2010; 126/84 in October 2010; 152/96 in November 2010 and; 131/83 and 128/84 in February 2011.  Thus, while the Veteran has had intermittent diastolic readings over 90 mm, such readings are not predominant, as required for a finding of hypertension.  

Accordingly, the Board finds that the evidence of record fails to show that the Veteran has, at any point since filing his claim, had a diagnosis of hypertension.  The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where in-service events have resulted in a current disability.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  Thus, without "competent evidence of current disability," there can be no award of service connection.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see Degmetich v. Brown, 104 F.3d 1328, 1329, 1333 (Fed.Cir.1997) (affirming that 38 U.S.C.A. § 1131 requires a presently existing disability in order for a veteran to be entitled to compensation under that statute); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (agreeing that the requirement that a claimant have a current disability before service connection may be awarded is satisfied when a claimant has a disability at the time a VA claim is filed or during the pendency of that claim); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Without evidence of a current diagnosis of hypertension that meets the regulatory requirements, there is simply no basis upon which to award service connection.  38 C.F.R. § 3.303(b); see Degmetich and Brammer, both supra.

In this regard, the Board is aware that in certain situations, lay evidence may be sufficient to diagnose a medical condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) (discussing when lay evidence is sufficient to establish a diagnosis).  While the Veteran has asserted that he has a current diagnosis of hypertension, his statements are not considered competent evidence of a diagnosis because hypertension is not the type of disability that a lay person is competent to diagnose.  Id.  Further, the objective evidence of record does not support a diagnosis of hypertension.

Under the circumstances, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for hypertension.  Because the evidence fails to establish that the Veteran has, at any point during the pendency of his claim, met the requisite criteria for a diagnosis of hypertension, the claim of service connection for hypertension must be denied.  See Brammer, supra.  In finding that service connection for hypertension is not warranted, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); 38 C.F.R. § 3.102 (2011).


ORDER

Service connection for hypertension is denied.


REMAND

In March 2011, the Board remanded the Veteran's claim of service connection for residuals of a CVA (stroke) to obtain a VA medical examination and opinion that addressed the nature and etiology of the Veteran's May 2007 CVA.  In its remand, the Board pointed out that the Veteran's STRs documented that high cholesterol was noted in service, first in 1987.  An August 1989 Army Wellness Check report shows that the Veteran's blood cholesterol was too high and indicated that he was at a high risk of heart disease and sudden death.  The Veteran had also submitted an August 2007 letter from a VA physician who stated his belief that the Veteran's high cholesterol was a major risk factor contributing to his stroke.  The Board directed the examiner to provide an opinion as to whether it was at least as likely as not that the Veteran's May 2007 CVA was related to his period of military service, to include his high cholesterol documented therein.  

The Veteran underwent a VA examination in June 2011.  The examiner indicated his review of the claims folder and examination of the Veteran.  The examiner identified slower motor movements of the right hand as compared to the left as a residual of the Veteran's May 2007 CVA.  The examiner noted that, at the time of the Veteran's stroke, his risk factors for the occurrence of an ischemic stroke were as follows:  age; borderline hypertension; hyperlipidemia; and tobacco use.  The examiner then opined that there was no direct connection between the Veteran's stroke and his previous military service, stating that it was clear that the Veteran had multiple risk factors for the occurrence of his CVA that were not necessarily related to his military service.

The Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall, supra.  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Moreover, the Court has held that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4) (2011).

Here, it is unclear from the examiner's opinion whether he considered the fact that the Veteran's STRs documented high cholesterol in service in opining against a relationship between the Veteran's May 2007 stroke and service.  Indeed, despite listing high cholesterol as one of the risk factors for the Veteran's stroke, nowhere in the examination report does the examiner specifically refer to the notations of high cholesterol documented in service.  While the examiner's opinion could be read as suggesting that the high cholesterol in service is not related to the Veteran's current high cholesterol, without a discussion of the in-service notations of high cholesterol, the Board finds that the June 2011 examination report is inadequate for evaluation purposes and non-compliant with the terms of Board's March 2011 remand.  It is therefore necessary to again remand the claim of service connection for residuals of a CVA so that the development required by the March 2011 remand may be fully accomplished.  See Barr and Stegall, both supra.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who may possess additional evidence relevant to his claim of service connection for residuals of a CVA.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

2.  After the development requested in paragraph 1 above has been completed, the AOJ should request that the examiner who provided the June 2011 examination, if he is still available, provide an addendum that sets forth a more definitive conclusion with explanation.  Specifically, the examiner must comment on the Veteran's high cholesterol documented in service and opine whether the high cholesterol noted in service contributed, even in part, to the Veteran's May 2007 CVA.  As part of that addendum opinion, the examiner should address any evidence regarding the continuity of high cholesterol since service.  If the examiner determines that the high cholesterol noted to be a risk factor for the Veteran's stroke did not have its beginning coincident with military service, the examiner must state why he believes this to be true.

Regardless of whether the examiner's opinion as to any question is favorable or negative, the examiner must provide support for his opinion(s).  This includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming his opinion.  

If the examiner determines that he cannot provide an opinion on any question without resorting to speculation, the clinician should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's CVA or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.)

(If another examination is required to formulate a more detailed opinion, or if the requested examiner is no longer available, another examination should be scheduled to determine whether it is at least as likely as not that the Veteran's May 2007 CVA was related to his period of military service, to include his high cholesterol documented therein.)

3.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue of entitlement to service connection for residuals of a CVA on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


